DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on September 22, 2020 are accepted by the Examiner.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art made of record fails to disclose, teach, and/or suggest, inter alia, the classification of an image of a tissue specimen, by at least segmenting the image into a first plurality of segments, selecting, from among the first plurality of segments, a second plurality of segments that include at least one region of interest, applying, to the second plurality of segments, an electronic convolutional neural network to output a primary pathology classification, and providing the primary pathology classification, as claimed.  More in particular, the convolutional neural network being trained by a training corpus comprising a set of pluralities of tissue sample image segments, each of the pluralities of tissue sample image segments comprising image segments from within a same tissue sample image, each of the pluralities of tissue sample image segments labeled according to one of a plurality of primary pathology classes, the plurality of primary pathology classes consist of a plurality of majority primary pathology classes, the plurality of majority primary pathology classes collectively comprise a majority of pathologies of a particular tissue type according to prevalence, and a class for tissue sample image segments not in the plurality of majority primary pathology classes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE M TORRES whose telephone number is (571)270-1356. The examiner can normally be reached Monday thru Friday; 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE M TORRES/Examiner, Art Unit 2664                                                                                                                                                                                                        
/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                                        


6/16/2022